Case: 10-40405 Document: 00511337445 Page: 1 Date Filed: 01/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 3, 2011
                                     No. 10-40405
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OKERA ULIMENGU,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:08-CR-177-8


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Okera Ulimengu appeals his 166-month sentence following his jury
conviction for conspiracy to possess with intent to distribute cocaine. In a special
finding, the jury determined that Ulimengu was responsible for 5 kilograms or
more of cocaine. Ulimengu argues that the district court clearly erred when it
determined that the drug quantity involved in the offense was greater than five
kilograms and sentenced him accordingly.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40405 Document: 00511337445 Page: 2 Date Filed: 01/03/2011

                                 No. 10-40405

      Ulimengu raised the substance of his guidelines argument in the district
court. Accordingly, we review the district court’s interpretation and application
of the Guidelines de novo and its factual findings for clear error. United States
v. Gonzalez, 445 F.3d 815, 817 (5th Cir. 2006).
      The district court found Ulimengu responsible for five or more kilograms
of cocaine based on the PSR’s reliance on the jury’s verdict and on coconspirator
Maurice Smith’s testimony and assigned him a base offense level of 32, pursuant
to U.S.S.G. § 2D1.1(c)(4). Ulimengu contends Maurice Smith’s testimony was
not credible because he was a coconspirator and because his testimony was
uncorroborated. Smith testified that he sold Ulimengu approximately 15 to 25
kilograms of cocaine to Ulimengu during his involvement in the conspiracy, and
this testimony was corroborated by a Government agent. The record establishes
that the district court’s finding regarding the amount of cocaine was not clearly
erroneous, see Gonzalez, 445 F.3d at 817, and, additionally, the district court’s
determination regarding Smith’s credibility will not be disturbed on appeal. See
United States v. Sotelo, 97 F.3d 782, 799 (5th Cir. 1996). Accordingly, the
judgment is AFFIRMED.




                                       2